DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-7 are currently pending.  This office action is the first office action on the merits of the claims. 
Claim Interpretation
3.	Concerning claim 1 the indication of “essential constituent monomers” is interpreted as the indicated monomers must be present in the claimed polymer in some amount but that other monomers can also be present in the polymer A.  Additionally the indication of “a structural unit derived from the monomer (a) constituting the polymer (A)” is interpreted as merely indicating that a structural unit derived from the monomer (a) must be present in the polymer (A). 
Concerning claim 2 the indication of a monomer that has a particular functional group is interpreted to be an indication that the monomer used to make the polymer has that claimed group before it is reacted to make the polymer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Concerning claim 1 the claim recites “the solubility parameter of a structural unit” which renders the claim indefinite as there are several different types of solubility parameters including Hildebrand and Hansen solubility parameters, and solubility parameters can change depending on how the parameter is either calculated or experimentally determined and it is not clear what type of solubility parameter is being described which renders the claim indefinite. 
Concerning claim 5 the claim indicates a temperature ”Tm (K)” which renders the claim indefinite as it is not clear what the (K) indicates and further it is not clear if this is required or exemplary because of the presence of the parenthesis.   Additionally the claim indicates “the storage modulus (Pa)” which renders the claim indefinite as the presence of parenthesis makes it unclear if this is an indication that the storage modulus must be measured in Pascals or if this is just exemplary and not required or if the indication of (Pa) even pascals or is just a label indicating a storage modulus of polymer A. 
Concerning claim 6 the claim recites a melting enthalpy (mJ/mg) and several times indicates a temperature (K) including a melting peak temperature and a ΔTp (K) which renders the claim indefinite as it is not clear if the indication of Kelvin is required or exemplary because of the use of the parenthesis.  Addtionally the indication of “ vertical axis heat flow; horizontal axis: temperature ) and “DDSC (a value obtained by differentiating the heat flow with respect to the temperature)” and “DDSC curve (vertical axis: DDSC; horizontal axis temperature)” all of which  render the claim indefinite as it is not clear if this is an a requirement or exemplary because of the parenthesis.   
Claims 2-4 and 7 are rejected as being rejected from a dependent base claim. 

Claim Rejections - 35 USC § 102
5.	Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Watanabe (US 2015/0004539 A1) as is evidenced by Kinumatsu (US2013/0130165 A1) .
Concerning claim 1 Watanabe teaches a polymer having as structure of (paragraph 0255)

    PNG
    media_image1.png
    317
    464
    media_image1.png
    Greyscale

Which is indicated to have an acid value of 4.2 mg KOH/g (paragraph 0261). 
It should be noted that the right most monomer unit in the polymer structure indicated above has the same structure as if it was formed form a (meth)acrylate monomer having a C22 acyclic hydrocarbon group even though the structure is not formed by polymerizing a C22 (meth)acrylate monomer (paragraph 0257). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Kinumatsu is drawn to polymer compounds and particularly teaches that solubility parameters of repeating units (paragraph 0092).  Kinumatsu teaches that the solubility parameter of various monomers in (cal/cm3)1/2  is (paragraph 0233 Table 4) 8.92 for Behenyl acrylate (paragraph 0233 Table 4 resins B-8 and B-15) and is 14.04 for acrylic acid ( paragraph 0233 Table 4 resins B-2 and B-3). 
This provides evidence that the SP values of the absolute value of SP of monomer x – Sp of monomer a  would correspond to that of behenyl acrylate –acrylic acid or 14.04- 8.92 which provides an absolute value of 5.12for the polymer indicated by Watanabe which is within the claimed range. 
This polymer is indicated to be used in a toner for electrophotography (paragraph 0001) and so can be considered to be an electrophotographic toner binder as it would be capable of being used as such. 
Concerning claim 2 the monomer of acrylic acid would as is indicated to be part of the polymer indicated above would include the ethylenically unsaturated bond of the acrylic acid monomer (paragraph 0255) and so would meet the claimed limitations. 
Concerning claim 3 the monomers used to make the polymer indicated above include styrene (paragraph 0255) would be the claimed monomer of vinyl benzene. 
Concerning claim 7 the polymer indicated above is indicated to be able to be as part of a toner which is used for electrophotography (paragraph 0001) which would meet the claimed limitations. 

6.	Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamon (US 2007/0166636) as is evidenced by Kinumatsu (US2013/0130165 A1).
Concerning claim 1 Daimon is drawn to elecophotographic toners (abstract) and teaches crystalline resins made from a copolymer of Behenyl acrylate and (meth)acrylic acid (Table 1)  and 
Diamon does not particularly teach the claimed difference in solubility parameters. 
Kinumatsu is drawn to polymer compounds and particularly teaches that solubility parameters of repeating units (paragraph 0092).  Kinumatsu teaches that the solubility parameter of various monomers in (cal/cm3)1/2  is (paragraph 0233 Table 4) 8.92 for Behenyl acrylate (paragraph 0233 Table 4 resins B-8 and B-15) and is 14.04 for acrylic acid ( paragraph 0233 Table 4 resins B-2 and B-3). 
This provides evidence that the SP values of the absolute value of SP of monomer x – Sp of monomer a  would correspond to that of behenyl acrylate –acrylic acid or 14.04- 8.92 which provides an absolute value of 5.12 for the polymer indicated by Daimon which is within the claimed range. 
As such the polymer of Daimon would have the same structure as the claimed polymer. 
Daimon teaches that the crystalline polymer is used in an electrophotographic toner (paragraph 0037) and as such the polymer indicated by Diamon would be considered to be an electrophotographic toner binder. 
	Concerning claim 2 the acrylic acid monomer would be considered to have an ethylenically unsaturated bond and as such the polymer indicated above would meet the claimed limitations. 
Concerning claims 5 Diamon further teaches that the exemplary polymer has a melting point of 65 °C (paragraph 0153) which corresponds to a melting peak temperature of 338.15 K which is within the claimed range of the melting peak for claim 5.  
Diamon does not specifically teach the claimed relational expression of the polymer. 
However as is indicated above Diamon does teach the polymer having the claimed monomers and having the claimed melting temperature.  The particular relation to the storage modulus at different temperatures would result from the monomers which are used and as such since the polymer of 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 6 Diamon further teaches that the crystalline polymer will specifically have a full width at half maximum of the endothermic peak of no more than 6 °C (paragraph 0037).   This relation would fit within the claimed indication of a half width of the melting peak of from 1.5 to 8.5 Kelvin  as is indicated by the relational expression 5.  
Diamon does not specifically teach the values indicated by the relation expression 3 and 4.  
However as is indicated above Diamon does teach the polymer having the claimed monomers and having the claimed melting temperature and half width of the melting peak. The particularly indicated relations as is indicated by a DSC curve would result from the monomers which are used to make the polymer as such since the polymer of Diamon teaches the claimed monomers and the claimed melting temperature the polymer of Diamon would be expected to have the claimed relational expressions and would therefor meet the claimed limitations. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 7 Daimon teaches that the crystalline polymer is used in an electrophotographic toner (paragraph 0037) Daimon would teach the claimed electrophotographic toner. 
7.	Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumori (US 2011/0020741 A1) as is evidenced by the Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers)  and Kinumatsu (US2013/0130165 A1).
Concerning claim 1 Mizumori teaches a polymer which is made from 135 parts of behenyl acrylate and 15 parts of acrylonitrile  (paragraph 0279) which is indicated to have a melting point of 62 °C and a Mn of 50,000 (paragraph 0279). 

The polymer of Mizumori does not include any acid monomers, as neither behenyl acrylate or acrylonitrile are acidic, and as such would not have an pendent acid groups and so would be expected to have an acid number that is within the claimed range of below 40 mg KOH/ g. 
Kinumatsu is drawn to polymer compounds and particularly teaches that solubility parameters of repeating units (paragraph 0092).  Kinumatsu teaches that the solubility parameter of various monomers in (cal/cm3)1/2  is (paragraph 0233 Table 4) 8.92 for Behenyl acrylate (paragraph 0233 Table 4 resins B-8 and B-15). 
Bandrup lists the solubility parameter of different polymers and provides evidence that an acrylonitrile homopolymer has a solubility parameter of 25.27 (MPa)1/2 (pg VII 706).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of acrylonitrile is approximately 12.36 (cal/cm3)1/2.  
These would indicate that the absolute value of the SP(x)-SP(a) would be approximately 3.44 which would be within the claimed range. 
Mizumori further teaches that the polymer is used in an electophotographic toner (paragraph 0011-0013 and 0236). As such the polymer of Mizumori would be considered to be an electrophotographic toner binder. 
Concerning claim 2 as is indicated above Mizumori teaches that the polymer comprises acrylontirle as a monomer as is indicated above which includes both an ethylenically unsaturated group and a nitrile group. 
Concerning claim 4 Mizumori as is indicated above teaches a polymer which is made from 135 parts of behenyl acrylate and 15 parts of acrylonitrile  (paragraph 0279) which is indicated to have a melting point of 62 °C and a Mn of 50,000 (paragraph 0279).  The weight average molecular weight (the 
Concerning claims 5-6 Mizumori teaches the polymer of claim 1 as is indicated above. Mizumori further teaches that the polymer has a melting point of 62 °C (paragraph 0279) which corresponds to a melting point of 335.15 Kelvin which is within the range claimed in claim 5.  
Mizumori does not specifically teach the particular relational expressions 2, 3, 4, or 5 as are claimed.  
However as is indicated above Mizumori does teach the polymer having the claimed monomers and having the claimed melting temperature. The particularly indicated relations as is indicated by the storage modulus of the polymer and by a DSC curve would result from the monomers which are used to make the polymer as such since the polymer of Mizumori teaches the claimed monomers and the claimed melting temperature the polymer of Mizumori would be expected to have the claimed relational expressions and would therefor meet the claimed limitations. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 7 Mizumori further teaches that the polymer is used in an electophotographic toner (paragraph 0011-0013 and 0236). As such Mizumori teaches the claimed polymer used in an electrophotographic toner. 
Conclusion
8.	 Claims 1-7 are rejected. No claims are currently allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763